FILED
                               NOT FOR PUBLICATION                          JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


LINBAO WANG; QIAOYING SUN,                        No. 11-73263

               Petitioners,                       Agency Nos.        A089-689-217
                                                                     A072-404-457
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Linbao Wang and Qiaoying Sun, natives and citizens of China, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility finding based on

Sun’s shifting testimony about whether Wang was at home when family planning

officials arrived at their house, evasiveness in petitioners’ testimony, and

inconsistent testimony about what happened to Sun’s prior medical history booklet.

See id. at 1048 (totality of the circumstances supported adverse credibility

determination); see also Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999)

(noting the “special deference” accorded to credibility determinations based on

demeanor). In the absence of credible testimony, petitioners’ asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because petitioners’ CAT claim is based on the same testimony the BIA

found not credible, and the record does not otherwise compel the conclusion it is

more likely than not that petitioners will be tortured if returned to China, the CAT

claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                           2                                   11-73263